      Case 2:20-cv-01723-SSV-JVM Document 57 Filed 05/04/21 Page 1 of 19




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    EDITH DARBY                                             CIVIL ACTION

    VERSUS                                                     NO. 20-1723

    PRIMERICA LIFE INSURANCE                               SECTION “R” (1)
    COMPANY AND ASHTON LUCIAN
    KING



                         ORDER AND REASONS


       Defendant, Primerica Life Insurance Company (“Primerica”), moves

for summary judgment.1       Plaintiff, Edith Darby, opposes the motion. 2

Because there is no genuine dispute of material fact, and because Primerica

is entitled to a judgment as a matter of law, the Court grants Primerica’s

motion.



I.     BACKGROUND

       This case arises from a denial of life insurance benefits. On February

4, 2019, Darby, as policy owner, and her son, Wilbert Bias, as insured,




1      R. Doc. 22.
2      R. Doc. 32.
    Case 2:20-cv-01723-SSV-JVM Document 57 Filed 05/04/21 Page 2 of 19




applied for life insurance with Primerica.3 In completing the application,

Bias answered “no” to the following two questions:

      [w]ithin the past 10 years has any person named in this
      application been treated for or diagnosed by a member of the
      medical profession with: . . . [a] mental or nervous disorder? 4

      [w]ithin the past 10 years, has any person named in this
      application: . . . used illegal or illegally obtained drugs (including
      prescription drugs) or been convicted of drug or alcohol related
      charges?5

Both Bias and Darby both signed the policy application where it stated as

follows in bold-face type:

      The approval of insurance for the proposed insured(s) is based on
      the representations made regarding the use of tobacco or
      nicotine, responses to medical questions and other application
      information. False representations will result in a denial of
      coverage in a claims investigation and may be considered
      insurance fraud.6

Further, Bias and Darby both agreed that “[u]pon delivery, either by paper

or electronically, We will review it to confirm that Our responses are true and




3     R. Doc. 22-2 at 1 ¶ 1(Primerica, Statement of Undisputed Facts);         R.
Doc. 32-1 at 1 ¶ 1 (Darby, Statement of Undisputed Facts).
4     R. Doc. 22-2 at 1 ¶ 2 (Primerica, Statement of Undisputed Facts);        R.
Doc. 32-1 at 1 ¶ 2 (Darby, Statement of Undisputed Facts).
5     R. Doc. 22-2 at 1 ¶ 3 (Primerica, Statement of Undisputed Facts);        R.
Doc. 32-1 at 1 ¶ 3 (Darby, Statement of Undisputed Facts).
6     R. Doc. 22-2 at 3 ¶ 10 (Primerica, Statement of Undisputed Facts);       R.
Doc. 32-1 at 1 ¶ 10 (Darby, Statement of Undisputed Facts).
                                      2
     Case 2:20-cv-01723-SSV-JVM Document 57 Filed 05/04/21 Page 3 of 19




complete.”7    Bias and Darby both acknowledged in completing the

application that if Bias “die[d] within two years from the issue date of any

coverage . . . [Primerica] may contest such coverage under the policy.”8

Further, Bias and Darby acknowledged that “coverage may be rendered void

if [Primerica] determines that any information in the application related to

such coverage is false, incomplete or incorrect.” 9

      After the policy came into force, Bias died on August 22, 2019. 10 On or

about August 22, 2019, Darby submitted proof of Bias’s death to Primerica

in an attempt to collect on the policy. 11 Because Bias died during the two-

year contestability period set forth in the policy, Primerica contends that it

initiated a routine investigation. 12   In the course of that investigation,

Primerica contends that it discovered Bias was diagnosed with and treated

for a mental or nervous disorder and that he was a regular illegal drug user. 13




7     R. Doc. 22-2 at 2 ¶ 6 (Primerica, Statement of Undisputed Facts);      R.
Doc. 32-1 at 1 ¶ 6 (Darby, Statement of Undisputed Facts).
8     R. Doc. 22-2 at 2 ¶ 9 (Primerica, Statement of Undisputed Facts);      R.
Doc. 32-1 at 1 ¶ 9 (Darby, Statement of Undisputed Facts).
9     R. Doc. 22-2 at 2 ¶ 9 (Primerica, Statement of Undisputed Facts);      R.
Doc. 32-1 at 1 ¶ 9 (Darby, Statement of Undisputed Facts).
10    R. Doc. 22-2 at 4 ¶ 15 (Primerica, Statement of Undisputed Facts);     R.
Doc. 32-1 at 12 ¶ 15 (Darby, Statement of Undisputed Facts).
11    R. Doc. 22-2 at 4 ¶ 16 (Primerica, Statement of Undisputed Facts);     R.
Doc. 32-1 at 2 ¶ 16 (Darby, Statement of Undisputed Facts).
12    R. Doc. 22-2 at 4 ¶ 17 (Primerica, Statement of Undisputed Facts).
13    Id. at 4 ¶ 18.
                                      3
      Case 2:20-cv-01723-SSV-JVM Document 57 Filed 05/04/21 Page 4 of 19




In light of the information it discovered in its investigation, Primerica asserts

that it denied Darby’s claim, rescinded its policy, and refunded the premiums

paid for the policy. 14

       Darby filed suit in state court on April 17, 2020, asserting a breach-of-

contract claim and seeking damages.15 Primerica removed to this Court on

June 15, 2020, contending that the requirements for diversity jurisdiction

under 28 U.S.C. § 1332 are met. 16 Now, Primerica moves for summary

judgment, arguing that Bias’s misrepresentations on the insurance

application preclude the success of Darby’s breach-of-contract claim. The

Court considers the motion below.



II.    LEGAL STANDARD

       Summary judgment is warranted when “the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v.

Catrett, 477 U.S. 317, 322-23 (1986); Little v. Liquid Air Corp., 37 F.3d 1069,

1075 (5th Cir. 1994) (en banc) (per curiam). “When assessing whether a

dispute to any material fact exists, [the Court] consider[s] all of the evidence


14     Id. at 4 ¶ 20.
15     R. Doc. 1-1 at 6.
16     R. Doc. 1.
                                       4
     Case 2:20-cv-01723-SSV-JVM Document 57 Filed 05/04/21 Page 5 of 19




in the record but refrain[s] from making credibility determinations or

weighing the evidence.” Delta & Pine Land Co. v. Nationwide Agribusiness

Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008). All reasonable inferences are

drawn in favor of the nonmoving party, but “unsupported allegations or

affidavits setting forth ‘ultimate or conclusory facts and conclusions of law’

are insufficient to either support or defeat a motion for summary judgment.”

Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985) (quoting

10A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure

§ 2738 (2d ed. 1983)); see also Little, 37 F.3d at 1075. “No genuine dispute

of fact exists if the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party.” EEOC v. Simbaki, Ltd., 767 F.3d 475,

481 (5th Cir. 2014).

      If the dispositive issue is one on which the moving party will bear the

burden of proof at trial, the moving party “must come forward with evidence

which would ‘entitle it to a directed verdict if the evidence went

uncontroverted at trial.’” Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257,

1264-65 (5th Cir. 1991) (quoting Golden Rule Ins. Co. v. Lease, 755 F. Supp.

948, 951 (D. Colo. 1991)). The nonmoving party can then defeat the motion

by either countering with evidence sufficient to demonstrate the “existence

of a genuine dispute of material fact,” or by “showing that the moving party’s


                                       5
       Case 2:20-cv-01723-SSV-JVM Document 57 Filed 05/04/21 Page 6 of 19




evidence is so sheer that it may not persuade the reasonable fact-finder to

return a verdict in favor of the moving party.” Id. at 1265.

        If the dispositive issue is one on which the nonmoving party will bear

the burden of proof at trial, the moving party may satisfy its burden by

pointing out that the evidence in the record is insufficient with respect to an

essential element of the nonmoving party’s claim. See Celotex, 477 U.S. at

325.     The burden then shifts to the nonmoving party, who must, by

submitting or referring to evidence, set out specific facts showing that a

genuine issue exists. See id. at 324. The nonmovant may not rest upon the

pleadings, but must identify specific facts that establish a genuine issue for

resolution. See, e.g., id.; Little, 37 F.3d at 1075 (“Rule 56 ‘mandates the entry

of summary judgment, after adequate time for discovery and upon motion,

against a party who fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and on which that party

will bear the burden of proof at trial.’” (quoting Celotex, 477 U.S. at 322

(emphasis added))).




                                       6
     Case 2:20-cv-01723-SSV-JVM Document 57 Filed 05/04/21 Page 7 of 19




III. DISCUSSION

      A.    Darby’s Evidentiary Objections

      Primerica supports its motion for summary judgment by citing to

uncertified medical records. Plaintiff objects to the use of those records,

contending that they do not constitute competent summary judgment

evidence. 17 Plaintiff argues that the Court may not consider the medical

records because they are not verified by an affidavit, or alternatively, because

they are hearsay. Plaintiff’s objections are without merit.

      In 2010, Congress amended Federal Rule of Civil Procedure 56 to omit

“[t]he requirement that a sworn or certified copy of a paper referred to in an

affidavit or declaration be attached to the affidavit or declaration . . . .” Fed.

R. Civ. P. 56, advisory committee’s notes. Following the 2010 amendments,

Rule 56(c)(1) provides that parties may support their assertions of fact by

citation to “depositions, documents, electronically stored information,

affidavits or declarations, stipulations (including those made for the

purposes of the motion only), admissions, interrogatory answers, or other

materials.” As the Fifth Circuit noted in Lee v. Offshore Logistical & Transp.,

L.L.C., 859 F.3d 353, 355 (5th Cir. 2017), an affidavit is only “one way to

‘support’ a fact” under the 2010 Rule. See also Perpall v. Pavetek Corp.,


17    R. Doc. 32 at 8.
                                        7
    Case 2:20-cv-01723-SSV-JVM Document 57 Filed 05/04/21 Page 8 of 19




No.12-336, 2017 WL 1155764, at *8 (E.D.N.Y. Mar. 27, 2017) (“[T]he

[medical] records being unsworn or uncertified, in itself, does not bar their

consideration for purposes of a summary judgment motion in federal

court.”); 10A Charles Alan Wright & Arthur R. Miller, Federal Practice &

Procedure § 2722 (4th ed. 2021) (noting that before the 2010 amendment “it

was recognized that an exhibit could be used on a summary-judgment

motion only if it were properly made part of an affidavit” but that this is no

longer the case). Thus, plaintiff’s contention that the Court must exclude

defendant’s evidence as unsupported by affidavit is without merit.

      Instead, under the 2010 amendments, “[t]o avoid the use of materials

that lack authenticity or violate other evidentiary rules,” a party may object

on the ground “‘that the material cited to support or dispute a fact cannot be

presented in a form that would be admissible in evidence’” at trial. Lee, 859

F.3d at 355 (quoting Fed. R. Civ. P. 56(c)(2)).

      On this front, plaintiff objects that the medical records are hearsay.

The Fifth Circuit has held that medical records are admissible as business

records, so long as the records meet the requirements of Rule 803(6). Wilson

v. Zapata Off-Shore Co., 939 F.2d 260, 271 (5th Cir. 1991) (“Rule 803(6)

provides a hearsay exception for records kept in the course of any regularly

conducted business activity, which would include hospitals.” (emphasis in


                                      8
     Case 2:20-cv-01723-SSV-JVM Document 57 Filed 05/04/21 Page 9 of 19




original)); United States v. Duncan, 919 F.2d 981, 986 (5th Cir. 1990)

(“Because the medical records from which the insurance company records

were made were themselves business records, there was no accumulation of

inadmissible hearsay.” (emphasis added)); see also Francois v. Gen. Health

Sys., 459 F. Supp. 3d 710, 723–24 (M.D. La. 2020) (“‘Medical records are

routinely admitted as evidence under the business records exception to the

hearsay rule.’” (quoting Logan v. Westfield Ins., No. 17-29, 2020 WL

406785, at *3 (W.D. La. Jan. 24, 2020)). There is nothing to suggest that

defendant would not be able to satisfy the requirements for Rule 803(6) at

trial. Moreover, statements made by Bias for medical treatment or diagnosis

are not excluded by the hearsay rule. 18 Fed. R. Evid. 803(4). Furthermore,

plaintiff has offered no reason to question the authenticity of the medical

records submitted by Primerica, and plaintiff makes use of the records’

contents in her briefing.19 Accordingly, the Court finds plaintiff’s objections

to the medical records without merit.




18   For example, a medical record indicates that Bias told his health care
providers at New Orleans East Behavioral Health Center that he suffered
from “panic attacks,” “depressed mood,” and that he “[r]eport[ed] problems
w/mood swings and anxiety for the past 8yrs or so.” R. Doc. 22-6 at 2.
19   R. Doc. 32 at 9.
                                    9
     Case 2:20-cv-01723-SSV-JVM Document 57 Filed 05/04/21 Page 10 of 19




      B.    Primerica’s Motion

      Under Louisiana Revised Statute Section 22:860,20 an insurer is not

liable for the death benefit provided by its policy if the insurer can show that

the insured made misrepresentations on his application for insurance. The

relevant statute provides:

      In any application for life . . . insurance made in writing by the
      insured, all statements therein made by the insured shall, in the
      absence of fraud, be deemed representations and not warranties.
      That falsity of any such statement shall not bar the right to
      recovery under the contract unless either one of the following is
      true as to the applicant’s statement:

      1.    The false statement was made with actual intent to deceive.

      2.    The false statement materially affected either the acceptance of
            the risk or the hazard assumed by the insurer under the policy.

La. Rev. Stat. § 22:860. Although the statute appears disjunctive, permitting

an insurer to rescind an insurance policy if either one of the above factors is

satisfied, Louisiana courts have consistently employed a conjunctive three-

part test in applying this statute, requiring an insurer to show (1) the

statements made by the insured were false; (2) the misrepresentations were

made with the actual intent to deceive; and (3) the misstatements materially

affected the risk assumed by the insurer. Cousin v. Page, 372 So. 2d 1231,

1233 (La. 1979); State Farm Mut. Auto. Ins. v. Bridges, 36 So. 3d 1142, 1146


20    There is no dispute that Louisiana law applies.
                                     10
    Case 2:20-cv-01723-SSV-JVM Document 57 Filed 05/04/21 Page 11 of 19




(La. App. 2 Cir. 2010) (same); Dean v. State Farm Mut. Auto. Ins., 975 So.

2d 126, 132 (La. App. 4 Cir. 2008) (same); see also Smith v. Liberty Life Ins.,

No. 11-3171, 2012 WL 6162757, at *2 (E.D. La. Dec. 11, 2012) (applying

Louisiana law and employing the same three-part test). Accordingly, the

Court proceeds in considering the three factors provided by the Cousin

decision and its progeny.

      C.    False Statements

      Primerica contends that Bias made two false statements in his

application. It asserts that Bias made a false statement in answering “no” to

whether he had been treated for or diagnosed with a mental or nervous

disorder in the past ten years. Primerica also asserts that Bias made a false

statement in answering “no” to whether he had used illegal drugs within the

past ten years.

            1.    Mental or Nervous Disorder

      Neither the Primerica policy nor the application form defines the term

“mental or nervous disorder.” The Fifth Circuit has found that the ordinary

meaning of “mental or nervous disorder” includes conditions like

depression. Tolson v. Avondale Indus., Inc., 141 F.3d 604, 610 (5th Cir.

1998); see also Perault v. Time Ins., 633 So. 2d 263, 266 (La. App. 1 Cir.

1993) (“[W]ords in an insurance contract are to be construed in accordance


                                      11
     Case 2:20-cv-01723-SSV-JVM Document 57 Filed 05/04/21 Page 12 of 19




with their plain and ordinary meaning.”). Primerica points to a medical

record from Central City Mental Health Center,21 indicating that Bias had

diagnoses for “Generalized Anxiety Disorder,” “Mood Disorder,” and “Other

psychosocial environmental problems.”22        A medical record from New

Orleans East Behavioral Health Center, dated June 2, 2015, 23 indicates that

Bias reported “panic attacks” as well as “depressed mood” to his health care

providers. The same document indicates that Bias was prescribed “Zoloft

titration to 100mg daily for anxiety and mood,” as well as “Hydroxyzine” for

anxiety. 24 In light of the uncontroverted evidence provided by Primerica, the

Court finds that there is no genuine issue of material fact as to whether Bias

made a false statement by answering “no” to the question of whether he had

been diagnosed with or treated for a “mental or nervous disorder” within the

past ten years.

            2.    Illegal Drug Use

      Next, the Court considers whether Bias made a false statement in

indicating that he had not used illegal drugs in the past ten years. In multiple

places, the medical records indicate that Bias used cannabis regularly. For




21    R. Doc. 22-9.
22    Id. at 1.
23    R. Doc. 22-6 at 2.
24    Id. at 5.
                                      12
     Case 2:20-cv-01723-SSV-JVM Document 57 Filed 05/04/21 Page 13 of 19




example, the record from Central City Mental Health Center includes

“Cannabis Abuse” as one of Bias’s diagnoses.25 And the New Orleans East

Behavioral Health Center record indicates that Bias indicated he “[w]as self-

medicating” with cannabis as of June 2015.26 The same record indicates that

Bias smoked cannabis every day up until a week before his June 15

appointment.27 Cannabis is a controlled substance under both federal and

state law. See 21 U.S.C. § 844 (providing that simple possession of marijuana

is punishable by “a term of imprisonment of not more than 1 year” and a

minimum fine of $1,000, or both); La. Rev. Stat. § 40:966 (setting out

various criminal penalties based upon the amount of marijuana a person

possesses).

      Plaintiff points out that Bias’s cannabis use may not have been illegal

under state law if he had been prescribed cannabis by a physician. See La.

Rev. Stat. § 40:1046. This argument is without merit. Louisiana’s medical-

prescription exception did not go into effect until May 19, 2016, 28 and the

medical records indicate that Bias was “self-medicating” with daily cannabis


25    R. Doc. 22-9 at 1.
26    R. Doc. 22-6 at 2.
27    Id.
28    R. Doc. 32 at 6; see also Louisiana State Legislature, 2016 Regular
Session:    SB271,     http://www.legis.la.gov/legis/BillInfo.aspx?i=229751
(providing that the Governor signed the legislation and it became effective
on May 19, 2016).
                                    13
     Case 2:20-cv-01723-SSV-JVM Document 57 Filed 05/04/21 Page 14 of 19




use in 2015. Further, there is no evidence in the record that Bias was

prescribed cannabis by a physician. The Court finds that Primerica has

established that there is no genuine issue of material fact as to whether Bias

made a false statement by answering “no” to the question of whether he had

used illegal drugs in the past ten years before completing his application.

      D.    Intent to Deceive

      Next, the Court considers whether Bias acted with the “intent to

deceive” when he made the above representations. “Because of the inherent

difficulties of proving intent, strict proof of fraud is not required to show

intent to deceive.” Bridges, 36 So. 3d at 1146. Instead, the intent to deceive

“must be determined from surrounding circumstances indicating the [1]

insured’s knowledge of the falsity of the representations . . . and [2] his

recognition of the materiality of his misrepresentations, or from

circumstances which create a reasonable assumption that the insured

recognized the materiality.” Cousin, 372 So.2d at 1233.

      Darby phrases much of her briefing as though she, and not Bias,

completed parts of Bias’s life insurance application.29 Arguments going to

Darby’s knowledge and intent are not material to the issue before the Court.

Rather, Section 22:860’s language regarding misrepresentations refers to


29    See R. Doc. 32 at 7.
                                     14
     Case 2:20-cv-01723-SSV-JVM Document 57 Filed 05/04/21 Page 15 of 19




statements “made by the insured.” See also Bridges, 36 So. 3d at 1147

(considering whether the “insured misrepresented a material fact and did so

with the intent to deceive” (emphasis added)). It is undisputed that Bias

answered “no” to the relevant questions at issue.30 It is also undisputed that

Bias signed the application, acknowledging that his representations were

“true and complete.” 31 The Court does not find Darby’s arguments regarding

her own knowledge or intent material to the issue before the Court.

            1.    Bias’s Knowledge of Falsity

      The Court first considers whether there is sufficient circumstantial

evidence to indicate that Bias knew that his representations were false. The

Central City Mental Health Center medical record supplied by Primerica

indicates that Bias had nineteen scheduled appointments over a three-year

period from 2015 to 2018. 32     Four of those appointments are labeled

“Psychiatric Diagnostic Evaluation.” Two of the appointments, both in 2015,

are labeled as “Medication Management” appointments.

      Plaintiff argues that the Central City Mental Health Center record

merely shows that Bias scheduled appointments, not that he attended


30    R. Doc. 22-2 at 1 ¶¶ 2-3 (Primerica, Statement of Undisputed Facts);
R. Doc. 32-1 at 1 ¶¶ 2-3 (Darby, Statement of Undisputed Facts).
31    R. Doc. 22-2 at 2 ¶ 4 (Primerica, Statement of Undisputed Facts); R.
Doc. 32-1 at 1 ¶ 4 (Darby, Statement of Undisputed Facts).
32    R. Doc. 22-9.
                                      15
     Case 2:20-cv-01723-SSV-JVM Document 57 Filed 05/04/21 Page 16 of 19




them.33 This argument is without merit. The medical record catalogues

“Service Documents” associated with each scheduled appointment. One of

those documents, for example, is labeled “Vitals,” indicating that Bias’s vitals

were taken at one of those appointments he attended. 34 Further, plaintiff

does not dispute that on June 2, 2015, 35 Bias attended an appointment at

New Orleans East Behavioral Health Center.              A record from that

appointment indicates that Bias communicated “mood swings and anxiety,”

as well as “depressed mood” to his health car providers.36 The same record

also notes diagnoses of “Generalized Anxiety Disorder” “Mood Disorder” and

“Cannabis Abuse” and that Bias was prescribed medications for these

conditions. The Court finds this uncontroverted circumstantial evidence

sufficient to establish that no genuine dispute of material fact exists as to

whether Bias knew that his representations were false when he made them

on his application. Cf. West v. Safeway Ins. Co. of Louisiana, 954 So. 2d

286, 290 (La. App. 2 Cir. 2007) (finding intent to deceive where insured

represented that no one regularly operated her vehicle, when she knew that

her sister did).




33    R. Doc. 32 at 9.
34    R. Doc. 22-9 at 1.
35    R. Doc. 22-6 at 2.
36    Id.
                                      16
     Case 2:20-cv-01723-SSV-JVM Document 57 Filed 05/04/21 Page 17 of 19




            2.    Bias’s Knowledge of Materiality

      As to whether Bias knew that the misrepresentations were material,

the policy application communicates in bold print that “[t]he approval of

insurance for the proposed insured(s) is based on the representations made

regarding . . . responses to medical questions and other application

information.”37 Bias and Darby both signed the application just beneath this

language. The Court finds that this language clearly communicated that

Bias’s representations were material to whether Primerica would issue life

insurance to him. Accordingly, the Court finds that no issue of material fact

exists as to whether Bias had the intent to deceive in making his

misrepresentations.

      On the issue of Bias’s intent, Darby points to Trahan v. Transamerica

Life Ins., No. 18-1085, 2020 WL 3196725 (M.D. La. June 15, 2020). There,

a plaintiff answered “no” to a question that stated: “other than what you

have already disclosed, within the past five years have you: . . . been advised

to have an X-ray, electrocardiogram, laboratory test or other diagnostic

study?” Id. at *6 (emphasis added). The district court noted plaintiff had

already disclosed a history of the relevant health problem elsewhere in her

application as well as the name of her doctor. The plaintiff’s disclosure of


37    R. Doc. 22-4 at 8.
                                      17
     Case 2:20-cv-01723-SSV-JVM Document 57 Filed 05/04/21 Page 18 of 19




this medical information created a genuine issue of material fact on the

question of the plaintiff’s intent to deceive in the alleged material

misrepresentations. Id. at *12. This case is inapposite because, here, there

is no indication that Bias disclosed his drug use or medical problems

elsewhere on his application.

      E.    Materiality

      To prove materiality, the insurer must show that “the misstatements

materially affected the risk assumed by the insurer.” Cousin, 372 So. 2d at

1233. On this element, Primerica points to the declaration of Roxanne Head,

an employee in Primerica’s underwriting department. Head attests 38 that

“[t]he questions contained in Primerica Life’s Application for Life Insurance

are . . . for use in underwriting the insured risk and determining whether to

insure an individual and, if so, on what terms to insure and what premium

to charge.” 39 Head attests that she reviewed Bias’s medical records and

“advised the Claims Department that, had Underwriting known of the

Decedent’s mental health treatment and his habitual illegal drug use at the

time of the Application, Underwriting would not have issued the Policy.” 40


38    The document is signed by Ms. Head, and includes the language “I
declare under penalty of perjury that the foregoing is true and correct.” R.
Doc. 22-8 at 2 ¶ 10.
39    R. Doc. 22-8 at 1 ¶ 3.
40    Id. at 2 ¶ 8.
                                    18
      Case 2:20-cv-01723-SSV-JVM Document 57 Filed 05/04/21 Page 19 of 19




In addition to Head’s declaration, the insurance application itself indicates,

in bolded print, that the insured’s representations are relevant to “approval

of insurance.”41 Plaintiff has introduced no evidence tending to show that

the misstatements were immaterial regarding defendant’s risk assumption.

Accordingly, the Court finds that no issue of material fact exists as to whether

Bias’s misrepresentations materially affected the risk assumed by Primerica.

For the foregoing reasons, the Court grants summary judgment for

Primerica.



IV.    CONCLUSION

       For the foregoing reasons, Primerica’s motion for summary judgment

is GRANTED.




             New Orleans, Louisiana, this _____
                                           4th day of May, 2021.


                       _____________________
                            SARAH S. VANCE
                     UNITED STATES DISTRICT JUDGE




41     R. Doc. 22-2 at ¶ 10.
                                      19
